UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-6471


ANDREW DRAYTON, JR.,

                 Plaintiff – Appellant,

          v.

STATE, etc,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.      Richard M. Gergel, District
Judge. (0:14-cv-01548-RMG)


Submitted:    July 28, 2015                 Decided:   September 4, 2015


Before MOTZ, KING, and AGEE, Circuit Judges.


Remanded by unpublished per curiam opinion.


Andrew Drayton, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Andrew Drayton, Jr., seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing        his    42    U.S.C.      § 1983       (2012)      complaint       without

prejudice.        We remand for consideration of whether reopening of

the appeal period is warranted.

       Parties     are    accorded        30   days     after       the   entry     of    the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                              “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on

July    3,    2014.           Drayton     filed     his      notice       of    appeal      on

September 25, 2014.            Drayton’s notice of appeal is thus clearly

untimely.         However,      on    September       8,    2014,     Drayton       filed   a

“motion      of   disclosure”        in   which    he      stated    that      he   had   not

received written notice of the court’s decision in the case.

Under Fed. R. App. P. 4(a)(6), the district court may reopen the

time to file an appeal if: (1) the moving party did not receive

notice of entry of judgment within 21 days after entry; (2) the

motion is filed within 180 days of entry of judgment or within



                                               2
14    days   of   receiving   notice   from     the   court,   whichever     is

earlier: and (3) no party would be prejudiced.

      In the motion of disclosure, Drayton stated that he was

told the case was closed on July 3, 2014, but did not know who

had    prevailed     and   had   not   received       a   written     judgment.

Accordingly, we remand for the limited purpose of permitting the

district     court    to   determine       whether    Drayton’s     motion   of

disclosure should be construed as a motion to reopen the appeal

period, and if so, whether reopening is warranted.                  The record,

as supplemented, will then be returned to this court for further

consideration.

                                                                       REMANDED




                                       3